DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Preliminary Amendments
For the record, acknowledgement is made of the applicant’s preliminary amendments to the Specification under 37 CFR 1.115 filed 05/13/2019.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vacuum, second electrode, ring electrode, pump, syringe and reference electrode must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites, “positing”.  It is assumed that the Applicant meant –positioning-- as the term, positing, does not make sense in the context of its use.  Further Claim 17 recites, “electrode sensor against a patient’s mucosa” and “interface with the mucosa of the patient”.  In light of those cited methods steps, the method step directed to “recording, with the first electrode, a voltage signal comprising at least an electrocardiogram from a fetus” is confusing.  Most of the method steps are directed to the patient’s mucosa and then to have one method step directed to a fetus is inconsistent.  In order to expediate prosecution, the Examiner is interpreting that “fetus” was a typographical error and the Applicant intended to claim, “mucosa”, as “mucosa” would make sense and would not result in the same confusion.
Claim Objections
Claim(s) 17 is/are objected to because of the following informalities:  --the pump-- should be “a pump”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-8, 10 & 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al. (U.S. Patent 4,938,218 A).
Claim 1:  Goodman teaches – 
A vaginal electrode sensor (Figure 1) comprising:
a housing [outer body] (Figure 11(a), Element 1114) comprising a contact surface [gasket] [outer body] (Figure 11(a), Element 1138 & 1114) configured to interface with a fetus of a patient [electrical contact with the fetus when the probe sensor is in place in the uterus] (Col. 2, Line 62-63)
a pedestal [inner boot] (Figure 11(a), Element 1108) positioned within an interior volume [cavity] (Figure 1, Element 1116) of the housing [outer body] (Figure 11(a), Element 1114)
the pedestal comprising a first electrode (Figure 11(a), Element 1124) substantially flush with the contact surface and configured to detect voltage signals from the fetus [the ECG waveform of the fetus can be measured by providing the probe sensor with an ECG electrode which is in electrical contact] (Col. 2, Line 60-62) and
a port [conduit] (Figure 11(a), Element 1120) to couple with a pump [a vacuum pump (not shown)] and generate a vacuum within the interior volume to physically stabilize the first electrode against the fetus [to which vacuum pressure is applied by a vacuum pump] (Col. 15, Line 43-46)
Goodman does not specifically teach vaginal mucosa for interfacing with the contract surface.  However, MPEP 2114(I) & (II) states: 
I.    INHERENCY AND FUNCTIONAL LIMITATIONS IN APPARATUS CLAIMS
Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971)
II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 
The Examiner contends that the apparatus of Goodman teaches all the structural limitations of the claims of the Applicant.  For example, an operator using the apparatus could place the sensor in upside down and would be obtaining readings from the patient’s vaginal mucosa.  Thus, the apparatus of Goodman would be capable of interfacing with a vaginal mucosa of a patient and other claim limitations directed to the functional use of the apparatus of Goodman with a patient’s vaginal mucosa.
Claim 2/1:  Goodman teaches –
the housing [outer body] (Figure 11(a), Element 1114) further comprising:
a first portion [gasket] (Figure 11(a), Element 1138) comprising the contact surface [gasket] [outer body] (Figure 11(a), Element 1138 & 1114),
the first portion having a first elastic modulus [Gasket 122 is made from a soft material such as…silicone gel having a compliancy that is greater than that of the fetal tissue] (Col. 9, Line 12-14) and
a second portion [outer body] (Figure 11(a), Element 1114) coupled with the first portion [gasket] (Figure 11(a), Element 1138), 
the second portion having a second elastic modulus greater than the first portion [The body of the probe includes one or more hollow cavities and is made of a flexible, inert biomaterial such as silicone rubber] (Col. 6, Line 31-33)
Examiner Note:  Silicone rubber has a greater stiffness or greater elastic modulus than silicone gel, as gel is inherently less stiff than rubber.
Claim 4/1:  Goodman teaches – 
wherein the contact surface [gasket] [outer body] (Figure 11(a), Element 1138 & 1114) comprises at least one electrode (Figure 11(a), Element 1112).
Claim 6/1:  Goodman teaches – 
further comprising a tether (Figure 11(a), Element 1118) coupled with the housing (Figure 11(a), Element 1114), the tether (Figure 11(a), Element 1118) configured to enable placement of the contact surface against the fetus [positive attachment of a sensor to the tissue surface improves the quality of the photoelectric signal provided by the sensor. Positive attachment to a human's tissue may be obtained by vacuum] (Col. 2, Line 17-20)
Goodman does not specifically teach vaginal mucosa for placement of the contact surface.  The Examiner contends that the apparatus of Goodman teaches all the structural limitations of the claims of the Applicant.  For example, an operator using the apparatus could place the sensor in upside down and would be obtaining readings from the patient’s vaginal mucosa.  Thus, the apparatus of Goodman would be capable of placement of the contact surface against a vaginal mucosa of a patient and other claim limitations directed to the functional use of the apparatus of Goodman with a patient’s vaginal mucosa.
Claim 7/6/1:  Goodman teaches –
wherein the tether (Figure 11(a), Element 1118) comprises a first lumen coupling the pump [cavity 1116 to which vacuum pressure is applied by a vacuum pump (not shown)] (Col. 15, Line 43-46) with the interior volume [cavity] (Figure 1, Element 1116) of the housing [outer body] (Figure 11(a), Element 1114)

Claim 8/6/1:  Goodman teaches –
wherein the tether further comprises a break-away connector [conventional quick-disconnect connector] (Figure 1, Element 142) configured to disconnect when a predetermined amount of pressure is applied to the tether (Figure 11(a), Element 1118)
Claim 10:  Goodman teaches –
A kit comprising a vaginal electrode sensor (Figure 1) comprising:
a housing [outer body] (Figure 11(a), Element 1114) comprising a contact surface [gasket] [outer body] (Figure 11(a), Element 1138 & 1114) configured to interface with a fetus of a patient [electrical contact with the fetus when the probe sensor is in place in the uterus] (Col. 2, Line 62-63)
a pedestal [inner boot] (Figure 11(a), Element 1108) positioned within an interior volume of the housing [outer body] (Figure 11(a), Element 1114)
the pedestal comprising a first electrode (Figure 11(a), Element 1124); and
a tether (Figure 11(a), Element 1118) coupling the interior volume [cavity] (Figure 1, Element 1116) of the housing [outer body] (Figure 11(a), Element 1114) with a pump port [conduit] (Figure 11(a), Element 1120) and a pump [a vacuum pump (not shown)] (Col. 15, Line 43-46) configured to couple with the pump port [conduit] (Figure 11(a), Element 1120).
Claim 15/10:  Goodman teaches –
wherein the housing [outer body] (Figure 11(a), Element 1114) further comprises:
a first portion [gasket] (Figure 11(a), Element 1138) comprising the contact surface [gasket] (Figure 11(a), Element 1138),
the first portion having a first elastic modulus [Gasket 122 is made from a soft material such as…silicone gel having a compliancy that is greater than that of the fetal tissue] (Col. 9, Line 12-14); and 
a second portion coupled with the first portion
the second portion having a second elastic modulus greater than the first portion [The body of the probe includes one or more hollow cavities and is made of a flexible, inert biomaterial such as silicone rubber] (Col. 6, Line 31-33)
Examiner Note:  Silicone rubber has a greater stiffness or greater elastic modulus than silicone gel, as gel is inherently less stiff than rubber.
Claim 16/10:  Goodman teaches –
wherein the tether further comprises a break-away connector [conventional quick-disconnect connector] (Figure 1, Element 142) configured to disconnect when a predetermined amount of pressure is applied to the tether (Figure 11(a), Element 1118).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 5 & 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (U.S. Patent 4,938,218 A) as applied to Claim 1 & 10 above, and further in view of Li et al. (CN 2848126 Y; foreign patent and translation enclosed herein).
Claim 3/1:  Goodman teaches the pedestal [inner boot] (Figure 11(a), Element 1108).  Goodman fails to teach a second electrode on same side of the probe.  However, Li teaches comprises a second electrode (Figure 1, Element 4) on the same side of the probe in order to generate a biological feedback signal to measure vaginal health (Page 2, Section invention content).
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the apparatus of Goodman to include the second electrode of Li in order to generate a biological feedback signal to measure vaginal health (Page 2, Section invention content).
Claim 5/1:  Goodman teaches the contact surface [gasket] [outer body] (Figure 11(a), Element 1138 & 1114).  Goodman fails to teach a ring electrode.  However, Li teaches comprises a ring electrode (Figure 1, Element 4) in order to generate a biological feedback signal to measure vaginal health (Page 2, Section invention content).
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the apparatus of Goodman to include the ring electrode of Li in order to generate a biological feedback signal to measure vaginal health (Page 2, Section invention content).
Claim 12/10:  Goodman teaches the pedestal [inner boot] (Figure 11(a), Element 1108).  Goodman fails to teach a second electrode on same side of the probe.  However, Li teaches comprises a second electrode (Figure 1, Element 4) on the same side of the probe in order to generate a biological feedback signal to measure vaginal health (Page 2, Section invention content).
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the apparatus of Goodman to include the second electrode of Li in order to generate a biological feedback signal to measure vaginal health (Page 2, Section invention content).
Claim 13/10:  Goodman teaches the contact surface [gasket] [outer body] (Figure 11(a), Element 1138 & 1114).  Goodman fails to teach a ring electrode.  However, Li teaches comprises a ring electrode (Figure 1, Element 4) in order to generate a biological feedback signal to measure vaginal health (Page 2, Section invention content).
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the apparatus of Goodman to include the ring electrode of Li in order to generate a biological feedback signal to measure vaginal health (Page 2, Section invention content).

Claim(s) 9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (U.S. Patent 4,938,218 A) as applied to Claim 1 & 10 above, and further in view of Samson (U.S. Patent Application 2001/0005775 A1).
Claim 9/1:  Goodman fails to teach a syringe.  However, Samson teaches wherein the pump is a syringe (Para 0042) in order to measure expansion or suction means (Para 0042).
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the apparatus of Goodman to include the syringe as taught by Samson in order to in order to measure expansion or suction means (Para 0042).
Claim 11/10:  Goodman fails to teach a syringe.  However, Samson teaches wherein the pump is a syringe (Para 0042) in order to measure expansion or suction means (Para 0042).
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the apparatus of Goodman to include the syringe as taught by Samson in order to in order to measure expansion or suction means (Para 0042).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (U.S. Patent 4,938,218 A) and further in view of Mathur et al. (CN 104244856 A; foreign patent and translation enclosed herein)
Claim 14/10:  Goodman fails to teach a reference electrode.  However, Mathur teaches further comprising a reference electrode (Para 0320) in order to measure the impedance of the vaginal cavity (Para 0201 & 0301).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the apparatus of Goodman to include the monopolar of Mathur in order to measure the impedance of the vaginal cavity (Para 0201 & 0301).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (U.S. Patent 4,938,218 A) and further in view of Li et al. (CN 2848126 Y; foreign patent and translation enclosed herein).
Claim 17. Goodman teaches – 
A method to record bioelectrical signals [the ECG waveform of the fetus can be measured] (Col. 2, Line 60-62) comprising:
positioning a vaginal electrode sensor against a patient's fetus [bringing the apparatus into contact with the tissue surface of the fetus] (Claim 11), 
the sensor comprising: 
a housing [outer body] (Figure 11(a), Element 1114) comprising a contact surface [gasket] [outer body] (Figure 11(a), Element 1138 & 1114) configured to interface with the fetus of the patient [electrical contact with the fetus when the probe sensor is in place in the uterus] (Col. 2, Line 62-63); and 
a pedestal [inner boot] (Figure 11(a), Element 1108) positioned within an interior volume [cavity] (Figure 1, Element 1116) of the housing, 
the pedestal [inner boot] (Figure 11(a), Element 1108) comprising a first electrode (Figure 11(a), Element 1124); and 
inducing, with the pump [a vacuum pump (not shown)] (Col. 15, Line 43-46), a vacuum within the interior volume [cavity] (Figure 1, Element 1116) to physically stabilize the first electrode (Figure 11(a), Element 1124) against the fetus [to which vacuum pressure is applied by a vacuum pump] (Col. 15, Line 43-46) 
recording, with the first electrode (Figure 11(a), Element 1124), a voltage signal comprising at least an electrocardiogram from a fetus [the ECG waveform of the fetus can be measured by providing the probe sensor with an ECG electrode which is in electrical contact] (Col. 2, Line 60-62); and 
releasing the vacuum within the interior volume to disconnect the contact surface from the fetus [releasably connecting vacuum tube] (Col. 7, Line 41-44)
Examiner’s Note:  Releasing the vacuum tube breaks the vacuum as air can enter the cavity.
Goodman does not specifically teach vaginal mucosa.  However, Li teaches vaginal mucosa [contact electrode acts on the probe body the mucosa in the vagina] (Page 2, Section invention content) in order to generate a biological feedback signal to measure vaginal health (Page 2, Section invention content).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the apparatus of Goodman to include the vaginal mucosa of Li in order to generate a biological feedback signal to measure vaginal health (Page 2, Section invention content).
Claim 18/17:  Goodman teaches –
wherein the housing [outer body] (Figure 11(a), Element 1114) further comprises:
a first portion [gasket] (Figure 11(a), Element 1138) comprising the contact surface [gasket] [outer body] (Figure 11(a), Element 1138 & 1114),  
the first portion having a first elastic modulus [Gasket 122 is made from a soft material such as…silicone gel having a compliancy that is greater than that of the fetal tissue] (Col. 9, Line 12-14); and 
a second portion [outer body] (Figure 11(a), Element 1114) coupled with the first portion [gasket] (Figure 11(a), Element 1138), 
the second portion having a second elastic modulus greater than the first portion [The body of the probe includes one or more hollow cavities and is made of a flexible, inert biomaterial such as silicone rubber] (Col. 6, Line 31-33)
Examiner Note:  Silicone rubber has a greater stiffness or greater elastic modulus than silicone gel, as gel is inherently less stiff than rubber.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (U.S. Patent 4,938,218 A) and Li et al. (CN 2848126 Y) and further in view of Mathur et al. (CN 104244856 A; foreign patent and translation enclosed herein).
Claim 19/17:  Goodman and Li fail to teach monopolar recording.  However, Mathur teaches further comprising recording a monopolar recording with the first electrode (Para 0200-0201) in order to measure the impedance of the vaginal cavity (Para 0201 & 0301).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the apparatus of Goodman and Li to include the monopolar of Mathur in order to measure the impedance of the vaginal cavity (Para 0201 & 0301).
Claim 20/17:  Goodman teaches the pedestal [inner boot] (Figure 11(a), Element 1108).  Goodman and Li fail to teaches the second electrode.  However, Mathur teaches further comprising referencing the recording of the first electrode with a second electrical recording made by a second electrode positioned on the pedestal (Para 0179 -0180) in order to measure the impedance of the vaginal cavity (Para 0201 & 0301).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the apparatus of Goodman and Li to include the monopolar of Mathur in order to measure the impedance of the vaginal cavity (Para 0201 & 0301).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Irland (U.S. Patent Application 2009/0005690 A1) – Irland teaches the present invention consisting of a transducer-aligning device having a plurality of selectively fillable chambers, each chamber having a resiliently deformable side-wall. A fluid, such as air, can be selectively pumped or released into any combination of the chambers. When coupled to an ultrasonic transducer, the selective use of air pressure in the bladder more precisely aligns and positions the fetal monitor transducer to improve imaging. In a second embodiment, the present invention includes a solid wedge-shaped protrusion extending below the bottom surface of the housing and adapted to rotate about 360-degrees to enable a care-giver to selectively position the wedge and thus align the associated transducer for optimal readings of fetal heart rate.
Kalb (U.S. Patent 6,437,560 B1) – Kalb teaches a combined vacuum cup and sensor is utilized to lift parts. The vacuum cup defines a vacuum chamber between radially inner and outer lips. The sensor is mounted radially inwardly of the inner lip, but is isolated from the vacuum chamber. In this way, parts that are difficult for a larger cup to lift can be lifted easily. Moreover, the sensor need not be provided with a fluid tight seal.
Rosenheimer (U.S. Patent 5,497,771 A) – Rosenheimer teaches an apparatus for measuring the oxygen saturation of fetuses during childbirth, using a probe, assigned to the fetal scalp, with two or four photodiodes operating at different wave lengths and a photodetector disposed in the plane of the photodiodes as parts of an optical reflection measurement portion for determining the oxygen saturation in the arterial or pulsating bloodstream, which is proportional to the ratio of oxyhemoglobin to the sum of oxyhemoglobin and desoxyhemoglobin by reflection measurement in an area, which is not subjected to a partial vacuum. Output signals of the apparatus are supplied to an evaluating pulsoxymeter over a cable connection having a plug-and-socket connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793